Wheeler, J.
These eases have been heard on questions arising on taxation of costs. After a decree for an accounting on final hearing (2 Fed. Rep. 353) a motion for rehearing was granted, (24 Fed. Rep. 374,) and a rehearing was had, (25 Fed. Rep. 768,) which resulted in decrees for the defendants dismissing the respective bills of complaint. That the bills should be dismissed, with costs, is shown by Wooster v. Handy, 23 Fed. Rep. 49. The defendants claim two docket fees in each case,- — one on the hearing, and another on the rehearing. The plaintiff insists that there can be but one final hearing, and therefore but one docket fee, in a cause. These cases are situated the same as suits Nos. 1, 9, and 10 in that case in this respect, and, after an exhaustive examination of the whole subject there, Mr. Justice Blatchford allowed docket fees on the hearings and reliearings as final hearings in all the cases. That decision covers this question, and is controlling.
Testimony was taken in one of the cases under a stipulation that it should be allowed and used in the other cases, to have the like effect in each cause as if taken therein. The defendants claim a solicitor’s fee of §2.50 for each deposition in each cause. These depositions wore not taken in each cause, and used therein, hut written down only once; hut were taken in one only, and used by stipulation in the others. They fall, therefore, within the decision of Judge Wallace in Simon v. Neumann, not reported, but cited by Mr. Justice Blatchford in Wooster v. Handy, and followed, whereby such solicitor’s fees were allowed only in the case in which the depositions wore taken. That decision is, of course, controlling, and is followed here.
*218Docket fees to be taxed on each hearing and rehearing in chief, and solicitor’s fees to be taxed for each deposition in the case in which it was taken, only.